Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-19, and 21-22 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9-10, 13, 15-16, 18-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Earle (US 20150058880) in view of Jerding et al. (US 20090150959, hereinafter Jerding), Ellis (US 20150026734), West et al. (US 
Regarding claim 1, “a method, comprising: receiving, by a device comprising a processor, a channel line-up for an over- the-top media content system, wherein the channel line-up comprises live channels” Earle teaches (¶0027) a system for integrating cable and OTT content, the video content may be served by a cable service provider data server 120 and any number of OTT content sources 130 through the communications network; (¶0031) media player displays available channels which correspond to a package of channels that the cable service provider provides to the user, along with channels of OTT content that the user is permitted to access; (¶0041 and ¶0045) OTT content is live content; (¶0061) system/method is computer implemented.
As to “receiving, by the device, a preferred channel line-up for a viewer” and “displaying, by the device, individual channels of the channels of the preferred channel line-up in a preferred order on the display” Earle teaches (¶0043) menu and channel selector serves as a channel ordering interface that allows users to assign an order to channels in the package such as by drag and drop. The order represents the sequence in which the channels are numbered, so that a subscriber who implements a “channel up” or “channel down” command on the subscriber’s content delivery device will view the next channel up or down in the order.
As to “monitoring, by the device, a location of the processor while displaying the preferred channel line-up;  determining, by the device, whether the location of the processor corresponds to a channel exclusion zone that includes a public location; and adjusting, by the device, the channel line-up by removing the excluded channels from the channel line-up based on the channel exclusion zone including the public location...” Earle teaches (¶0039) determining whether to include a video asset in the playlist, by determining the current location for the user’s device using geographic position system (GPS), and filtering any candidate asset whose geographic data does not meet the criteria of the restriction, in this way only assets for whom the device’s current location does not violate the geographic restriction will be included in the playlist.
Earle alone does not teach “determining, by the device, that a display associated with the processor cannot present a certain channel of the channel line-up” and “wherein the preferred channel line-up excludes the certain channel.” However, Jerding teaches (¶0044) the channel line-up exposed to a subscriber is automatically composed for and limited to the subscriber’s display type. The IPG limits display of program data to only those channels compatible to the subscriber’s TV format. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the location restricted channel lineup as taught by Earle with the limiting display to only programs that are compatible as taught by Jerding to avoid system failure or improper operation (¶0046.) 
Earle and Jerding do not teach “containing a portion of the channel line-up.” However, Ellis teaches (¶0026) a channel flipping application that allows users to build and maintain one or more custom channel flipping sequences on a user device; (¶0061) favorite channels are defined in a user’s profile; (Fig. 14) marking channels as a favorite channel and then flipping through favorite channels in sequence; (¶0027) custom channel flipping sequence, channels 5, 8, 11, and 13, are remapped, as channels 1, 2, 3, 4 for ease of user navigation. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the location and compatible restricted channel lineup as taught by Earle and Jerding with the favorite channel flipping application as taught by Ellis in order for users to quickly, easily, and unobtrusively surf/navigate through favorite channels. 
Earle, Jerding, and Ellis do not teach “detecting, by the device, an additional viewer of the device” and “adjusting, by the device, the channel line-up in response to detecting the additional viewer.” However, West teaches (¶0033) a customized channel lineup, whereby if biometric reading associated with a minor or other identifiable user, only a predetermined list of channels (which may exclude channels deemed to be unsuitable for the identified user) may be presented in the channel lineup. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the channel lineup as taught by Earle, Jerding, and Ellis with the biometric scanning and filtering as taught by West in order to display appropriate content that the current users would find entertaining.
Earle, Jerding, Ellis, and West do not clearly teach a channel exclusion zone “that includes a public location, wherein excluded channels associated with the channel exclusion zone are specified by the viewer” or “including the public location.” However, Santangelo teaches (6:8-17) in the case of access to content outside the premise to which a subscriber corresponds (e.g., outside the house) the channel/content sharing restriction setting may be set and used by the individual subscriber to avoid adult content or other potentially embarrassing or private content from being supplied. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the channel lineup as taught by Earle, Jerding, Ellis, and West with the channel/content sharing restriction settings as taught by Santangelo in order to prevent embarrassing content from being presented while in a location outside of one’s home/in public.

Regarding claim 2, “the method of claim 1, further comprising: monitoring, by the device, channel selections of the preferred channel line-up when the preferred channel line-up is displayed; determining, by the device, from the monitoring of the channel selections, a frequently selected channel from the channel; and generating, by the device, an updated channel line-up to include the frequently selected channel.” West teaches (¶0034) user viewing statistics of the user’s viewing habits are collected; (¶0045) channels may be ordered based on viewing habits, such as most/least frequently viewed channel. 

Regarding claim 7, “the method of claim 1, wherein the displaying the preferred channel line-up comprises providing a graphical user interface including the preferred channel line- up wherein the graphical user interface provides a selection of multiple preferred channel line-ups to select a current preferred channel line-up for the processor.” Ellis teaches (¶0006) an overlay displays information about the flipping sequence; (¶0070) last channel overlay displays channel numbers that are out of order, for example when the user is flipping by favorite channels. Ellis further teaches (¶0042) interactive media guidance application determines the type of content currently being displayed on display device and includes schedule information; (¶0043) interactive media guidance application stores custom channel flipping sequence, one or more custom sequences may be defined on a single user equipment device, users access the channel flipping sequence; (¶0075 and ¶0076) a number of custom sponsored flipping sequences, that a user may navigate highlight to any flipping sequence in the list to view a listing of channels associated with the flipping sequence or to apply the sequence to the user’s current flip mode session.

Regarding claim 9, “the method of claim 1, further comprising: monitoring, by the device, a time at which the processor is displaying the preferred channel line-up; determining, by the device, whether the time of the displaying corresponds to a time-based change list; and changing, by the device, the channel line-up based on the time-based change list to include channels according to the time in the preferred channel line-up.” West teaches (¶0021, ¶0034, and claim 5) that the channel lineup is ordered/customized based on time-of-day and/or day-of-week.

Regarding claim 10, its rejection is similar to claim 1. 

Regarding claim 13, its rejection is similar to claim 9.

Regarding claim 15, “the media processor of claim 10, wherein the displaying the preferred channel line-up comprises displaying the preferred channel line-up in a preferred arrangement.” Earle teaches (¶0043) menu and channel selector serves as a channel ordering interface that allows users to assign an order to channels in the package such as by drag and drop

Regarding claim 16, its rejection is similar to claim 1.

Regarding claim 18, “the machine-readable storage medium of claim 16, wherein the operations further comprise providing media content to the equipment of the user according to a currently selected channel of the preferred channel line-up, and wherein the graphical user interface is visible upon a request received by the equipment of the user during a presentation of the media content by the equipment of the user.” Ellis teaches (¶0027 and ¶0051) presenting channels in order described by custom flipping sequence; (¶0070) a listing of channels that may be recalled may be displayed to the user using last channel overlay, the last channel overlay displays the channels out of order as found when flipping by favorite channels 

Regarding claim 19, its rejection is similar to claim 9.

Regarding claim 21, “The method of claim 1, wherein the determining that the display associated with the processor cannot present the certain channel of the channel line-up comprises determining that the display cannot present the certain channel due to technical limitations.” Jerding teaches (¶0044) the channel line-up exposed to a subscriber is automatically composed for and limited to the subscriber’s display type. The IPG limits display of program data to only those channels compatible to the subscriber’s TV format.

Claims 3-4, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Earle, Jerding, Ellis, West, and Santangelo in view of Cassidy (US 20120117026.)
Regarding claim 3, Earle, Jerding, Ellis, West, and Santangelo do not clearly teach “the method of claim 2, further comprising: presenting, by the device, the updated channel line-up for approval to replace the preferred channel line-up; and displaying, by the device, the updated channel line-up responsive to receiving an indication to replace the preferred channel line-up with the updated channel line- up.” However, Cassidy further teaches (¶0102) that a subscriber is prompted to save an edited playlist. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the channel lineup as taught by Earle, Jerding, Ellis, West, and Santangelo with the general teaching of prompting a user when a edit has occurred as taught by Cassidy for the advantage ensuring that the user is aware and favors the changes.

Regarding claim 4, “the method of claim 3, wherein the updated channel line-up is stored responsive to receiving an indication to save the updated channel line-up responsive to the presenting the updated channel line-up.” West teaches (¶0009, ¶0045) viewing schedule/channel ordering may be saved on the set-top box/server.

Regarding claim 11, its rejection is similar to claims 2 and 3.

Regarding claim 12, its rejection is similar to claim 4.

Regarding claim 17, its rejection is similar to claims 2 and 3.

Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Earle, Jerding, Ellis, West, and Santangelo in view of Tam (US 20130174201.)
Regarding claim 5, Earle, Jerding, Ellis, West, and Santangelo meet all the limitations of the claim except “the method of claim 1, wherein the channel line-up is received from the over- the-top media content system to be presented in alphabetical order.” However, Tam teaches (¶0075) OTT content; (¶0100) alphabetical listing of channels. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the OTT Channel Lineup as taught by Earle, Jerding, Ellis, West, and Santangelo t to be in alphabetical ordering as taught by Tam in order for users to quickly find their desired content.

Regarding claim 6, Earle, Jerding, Ellis, West, and Santangelo meet all the limitations of the claim except “the method of claim 1, wherein the displaying the preferred channel line-up comprises displaying the preferred channel line-up in a carousel arrangement.” However, Tam teaches (¶0098) three dimensional objects, as seen in Figs. 5-6 they are in a carousel arrangement; (¶0100) three dimensional objects may be a listing of favorite channels. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the OTT Channel Lineup as taught by Earle, Jerding, Ellis, West, and Santangelo to be in carousel form as taught by Tam for the benefit of providing users with an easy/intuitive way of selecting channels.

Regarding claim 14, its rejection is similar to claims 5 and 6. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Earle, Jerding, Ellis, West, and Santangelo in view of Proebstel (US 20060215990.)
Regarding claim 22, Earle, Jerding, Ellis, West, and Santangelo do not teach “The method of claim 1, further comprising: adjusting, by the device, the channel line-up by removing second excluded channels from the channel line-up based on the second excluded channels requiring a plurality of steps to access the second excluded channels.” However, Proebstel teaches (¶0027) indicating that particular channels or categories of channels should be omitted form the EPG when the user views the EPG, adding these restrictions to the user’s EPG filter criteria. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the OTT Channel Lineup as taught by Earle, Jerding, Ellis, West, and Santangelo to with the omission of categories of channels as taught by Proebstel for the benefit of presenting a clean/uncluttered display/menu (¶0009.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allison et al. (US 6262722) – (10:3-7) program guide options are hidden from view; (1:61-2:10) only certain categories are shown to avoid clutter.
Keller (US 20170251336) - (¶0013,¶0038, Fig. 5) determine environmental information using GPS, filter and control the display of content based on the environmental information. See if user selects 
Gates III et al. (US 20140068661) - (¶0093 and ¶0095) customize content based on GPS location of device
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425   

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425